Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-6 and 8-17 are allowed because the prior art or the prior art of record specifically, US 2012/0300092 A1 to KIM et al and US 2007/0237421 A1 to Luo et al, does not disclose:
. . . . . . .  wherein a quantity of the images consecutively photographed is equal to a blink period of the human eye multiplied by a quantity of images photographed per second by the photographing device, and is not greater than a maximum quantity of images allowed to be cached in a memory of the photographing device, of claim 1 combined with other features and elements of the claim;
Claims 3-5 and 9-17 depend from an allowable base claims and are thus allowable themselves;
. . . . wherein comparing multiple groups of eye contour image data of an identical eye contour, thereby acquiring optimal eye contour image data of each eye contour, includes: counting a quantity of eye contours included in each image, dividing the images into at least one group with an identical quantity of eye contours included in each of images in each group of images; taking one group of images with the largest quantity of eye contours, wherein the one group of images includes N images each including m eye contours, and N and m are positive integers greater than one; numbering each eye contour graphic in each image of the one group of images, wherein Claim 6 combined with other features and elements of the claims;
Claim 8 depend from an allowable base claim and is thus allowable itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662